Duckworth, Justice.
The Supreme Court has jurisdiction “in all cases that involve the construction of the constitution of the State of Georgia' or of the United States, or of treaties between the United States and foreign governments; in all cases in which the constitutionality of any law of the State of Georgia or of the United States is drawn in question; and, until otherwise provided by law, in all cases respecting the title' to land; in all equity cases; in all cases which involve the validity-of, or the construction of wills; in all cases of conviction of a capital felony; in all habeas corpus cases; in all cases involving extraordinary remedies; ■ - in- all divorce and alimony eases, and in all cases certified to it by the *56Court of Appeals.” Constitution, art. 6, sec. 2, par. 5 (Code, § 2-3005). The Court of Appeals has jurisdiction “in all cases in which such jurisdiction has not been conferred by this constitution upon the Supreme Court, and in such other cases as may hereafter be prescribed by law,” Art. 6, sec. 2, par. 9 (Code, § 2-3009). A proceeding instituted under the Code, § 74-401 et seq., is purely statutory, and does not fall within the classification of any cases of which the Supreme Court has jurisdiction. The instant ease being on exception to a judgment rendered in such a proceeding, the Court of Appeals, and not the Supreme Court, has jurisdiction thereof.
No. 12396.
November 16, 1938.
Curry & Curry and Paul T. Chance, for,plaintiffs.
Hull, Barrell, Willingham & Towill, for defendants.

Transferred to the Qourt of Appeals.


All the Justices concur.